Motion to dismiss appeal.  Two separate actions were commenced on August 7, 1942, in the circuit court for Green county to recover damages for alleged assault and battery on Barbara Gaber.  One action was by the husband, Frank Gaber, against Sam Balsiger and Mary Balsiger for hospital and medical expense and loss of society and services of his wife, Barbara Gaber, and the other action by Barbara Gaber for damages.  Defendants failed to answer, and on September 18, 1942, the actions were tried together before the court, and judgment entered in the Frank Gaber action for $390.45, *Page 315 
damages and costs, and in the Barbara Gaber action for $1,056.95, damages and costs, against both defendants, and $200 punitive damages against Sam Balsiger.  A separate judgment was entered in each action.  Notice of entry of judgment in each action was served on the defendants.  Separate motions to set aside each judgment were made thereafter, and on November 16, 1942, they were denied.  Further motions were made to amend the order denying the motions to set aside each judgment, and on January 6, 1943, these motions were denied.
On February 13, 1943, defendants served a single notice of appeal, entitled, "Frank Gaber, plaintiff, v. Sam Balsiger and Mary Balsiger, defendants, Barbara Gaber, plaintiff, v. Sam Balsiger and Mary Balsiger, defendants.  Notice of appeal to supreme court," in which it was set forth that the appeal was from the judgment in each action and from the orders denying motions in each action, specifically setting them forth.  On the same day, defendants deposited with the clerk of court of Green county $250 in cash, for which a receipt was issued setting forth that this was received by the clerk of court for "Bond on appeal, Sam and Mary Balsiger," not specifying the action in which it was deposited.  No notice of deposit was served.  On March 5, 1943, $1,800 in cash was deposited with the clerk of court of Green county by Sam and Mary Balsiger for "Cash bond for amount of judgments plus costs and interest in event supreme court affirms judgment Case No. 4844."  No return on appeal was made to this court.
On May 6, 1943, respondent served notice of motion to dismiss the appeal on the following grounds:  (1) That no sufficient notice of appeal has been served; (2) that no undertaking for costs has been served or any notice of the making of any deposit in lieu of such undertaking; (3) that no return on appeal has been filed in this court. *Page 316 
Appellants contend that even though the notice of appeal in separate actions was served as one notice of appeal, respondent was fully informed of the judgments and orders appealed from, and that the treatment of those actions as though they had been consolidated for the purpose of appeal has in no way harmed respondents.
The notice of appeal is part of the record in the Frank Gaber action.  There is no notice of appeal included in the record of the Barbara Gaber action.  The receipts which were issued by the clerk of court offer no help in clearing the record, and the certificate of the clerk of court attached to these receipts sets forth that they are the original receipts filed in the action "Frank Gaber and Barbara Gaber, plaintiffs, v. Sam Balsiger and Mary Balsiger, defendants."
No return on appeal was filed with this court in either action as required by the rules.  This court necessarily has discretionary powers in requiring compliance with the rules governing appeals, and will give reasonable opportunity to correct errors which have been occasioned through mistake, inadvertence, or excusable neglect, on such terms as may be just. Supreme Court Rule 61.  However, it is difficult to see just how and where one would begin to correct the errors in these appeals.  If only one action was involved, it could be approached with much less difficulty.  Some orderly procedure must be followed in order to perfect appeals to this court. As appellants failed to cause the proper return to be made to this court within the twenty-day period as required by Rule 4 of the Rules, plaintiff's motion to dismiss the appeal because of that failure is granted.
By the Court. — Appeal dismissed. *Page 317